Title: To James Madison from James Monroe, 25 February 1803
From: Monroe, James
To: Madison, James


Dear SirNew York Feby 25. 1803.
Since my last the cabbin of the ship Richmond is taken for me at 800. dolrs. The ship is destined to Hambg. but will land me at Havre, by approaching the town sufficiently near to make the landing easy. The stores will form an additional charge. The charges incident to the engagment of the warren, by detention &ca will amount to abt. 500. Had she not been dismissed they wod. have been more than double that sum before I can expect to sail. You will recollect that it was expected on my first arrival at Washington that I shod. sail early in the first week of the present month, on which principle my letters were written here, and the engagment with the Warren made. The delay of my departure has proceeded from causes not forseen at the time, tho’ irresistible. The Richmond is to sail next week; abt. thursday next I think she will be ready; if delayed longer than sunday it will probably be at my charge. The price of the Cabbin is thought reasonable, as it is commodious, wod. accomodate eight or more passengers several of whom offer at 30. guineas each, and it is thought that that number might be had. My expences from Virga. to this place, (including those at Washingtn.), & here will be as light as possible, as will be those which occur in the prosecution of the route to Paris. Still you will perceive that they will amount to something serious. The charges incident to the first ship, & the cabbin of the 2d. make 1300. dolrs. The stores will not cost less than 200. (perhaps more); they cost 400. at least before both in returning & going to France, but having gained some experience I may make them more reasonable on this occasion. They will unfortunately exceed the sum wh. my circumstances permitted me to retain for the object: the excess shall be as small as possible. I am aware that it can not be supplied from other than private sources. Perhaps I shall be compelled to trespass on yr. friendship again in this respect. When the affr. is brought to a close I shall write you more fully on the subject. It is stated in the papers here that an outfit was advanc’d me wh. is false. A sum is advanc’d to defray expences for wh. I am accountable, on the principle of the Presidents letters to me wh. you will be so kind as forward with yr. other papers.
The proceedings in the senate mark very distinctly the views of the party opposed to the govt., and prove what I always believed its leaders to be mere subaltern men. They are precisely the measures I wod. wish them to take to give aid to the mission in train, or justify the govt. in case it failed in the object, in taking a decisive course in respect to it at home. I only want these proceedings to reach France, be printed & understood before I get there. Shod. the mission fail & the measures suggested be resorted to, it will be difficult for the opposition to wheel suddenly round again. If the appropriation is totally suspended it will have a good effect, as it may be inferr’d abroad that the sum was the cause, whereas the publick sentiment has been too strongly expressed for that circumstance to impose any restraint on the conduct of the admn. I take the liberty to enclose you a letter for my representative in Virga. Major Lewis, & shall trouble you with others, as I have time to write them. I shall send you a list of the plate &ca with an order for it in my next. Be so good as make my respects to Mr. Jefferson, & inform him that I shall write him before my departure. I am almost recovered from the indisposition occasioned by the fatigue of my journey here. My family are in health & desire to be affecy. remembd. to yours. Sincerely I am dear sir yr. fnd. & servt
Jas. Monroe
There can be no impropriety in avoiding the postage as I shod. not be here on my own business, and shod. have a right to charge it elsewhere I mean abroad. 

   
   RC (DLC: Rives Collection, Madison Papers).




   
   For JM’s advances to Monroe following the latter’s return from France in 1797, see PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 17:60, 61, 62 n. 1, 168 and n. 2.



   
   For the financial arrangements offered to Monroe, see Jefferson to Monroe, 13 Jan. 1803 (Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:191–92).



   
   James Ross’s resolutions asserting that “the United States have an indisputable right to the free navigation of the river Mississippi, and to a convenient place of deposit for their produce” were introduced in the Senate on 16 Feb. The resolutions authorized the president “to take immediate possession of such place or places” in New Orleans or adjacent territories as he deemed fit and to call into service a militia of up to fifty thousand men from the southwestern states and Mississippi Territory to be used in conjunction with the army and navy; the sum of $5 million was to be appropriated for the purpose. Debate on the resolutions continued from 23 to 25 Feb., when they were defeated (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 2d sess., 91–97, 105–51, 152–206, 208–55).


